DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) filed on July 25, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-9, 11-13, 15, 17-18, 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/771668 (reference application; herein US 668). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application Claim 1
US 668 corresponding claim
an optical system comprising a lens satisfying
Claim 1
ndLZ + (0.01425 * vdLZ) < 2.12
Claim 2
0.702 < θgFLZ + (0.00316 * vdLZ)
Claim 1
23.5 < vdLZ < 35.0
Claim 1 (overlapping range)
1.858 ≤ ndLZ + (0.00787*vdLZ)
Claim 1 (overlapping range); claim 4 (overlapping range)
wherein the lens consists of a glass lens
Claim 19


	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	As to claims 5-9, 11-13, 15, 17-18, 20-23 US 668 claims 2-23 recite substantially similar subject matter.

Claims 1, 5-9, 11-13, 15, 17-18, 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/771649 (reference application; herein US 649). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application Claim 1
US 649 corresponding claim
an optical system comprising a lens satisfying
Claim 1
ndLZ + (0.01425 * vdLZ) < 2.12
Claim 1
0.702 < θgFLZ + (0.00316 * vdLZ)
Claim 2
23.5 < vdLZ < 35.0
Claim 1 (overlapping range)
1.858 ≤ ndLZ + (0.00787*vdLZ)
Claim 1 (overlapping range); claim 4 (overlapping range)
wherein the lens consists of a glass lens
Claim 19


	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	As to claims 5-9, 11-13, 15, 17-18, 20-23 US 649 claims 2-23 recite substantially similar subject matter.

Claims 1, 9, 11, 13, 15, 17-18, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of copending Application No. 17/283717 (herein US 717) in view of Katayose et al. (US 8,587,876 - Katayose; of record). 

Instant Application Claim 1
US 717 corresponding claim
an optical system comprising a lens satisfying
Claim 1
ndLZ + (0.01425 * vdLZ) < 2.12
Claim 11
0.702 < θgFLZ + (0.00316 * vdLZ)
Claim 11
23.5 < vdLZ < 35.0
Claim 11 (overlapping range)
1.858 ≤ ndLZ + (0.00787*vdLZ)
Claim 11 (overlapping range)

	US 717 doesn’t claim the material is glass.  In the same field of endeavor Katayose teaches using glass lenses (Katayose col. 9:40-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the lens as glass since, as taught by Katayose, glass lenses are generally thermally stable and don’t change focal conditions much with varying temperature conditions (Katayose col. 9:40-50).
This is a provisional nonstatutory double patenting rejection.
	As to claims 9, 11, 13, 15,17-18, 20-22, US 717 claims 1, 11 recite substantially similar subject matter.

Claims 1, 9, 11, 13, 15, 17-18, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 of copending Application No. 17/283409 (herein US 409) in view of Katayose (cited above). 
Instant Application Claim 1
US 409 corresponding claim
an optical system comprising a lens satisfying
Claim 1
ndLZ + (0.01425 * vdLZ) < 2.12
Claim 10
0.702 < θgFLZ + (0.00316 * vdLZ)
Claim 10
23.5 < vdLZ < 35.0
Claim 10 (overlapping range)
1.858 ≤ ndLZ + (0.00787*vdLZ)
Claim 10 (overlapping range)


	US 409 doesn’t claim the material is glass.  In the same field of endeavor Katayose teaches using glass lenses (Katayose col. 9:40-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the lens as glass since, as taught by Katayose, glass lenses are generally thermally stable and don’t change focal conditions much with varying temperature conditions (Katayose col. 9:40-50).
This is a provisional nonstatutory double patenting rejection.
	As to claims 9, 11, 13, 15,17-18, 20-22, US 409 claims 1, 10 recite substantially similar subject matter.

Claims 1, 9, 11, 13, 15, 17-18, 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 8 of U.S. Patent No. 11,143,849 (herein US 849) in view of Katayose (cited above). 
Instant Application Claim 1
US 849 corresponding claim
an optical system comprising a lens satisfying
Claim 6
ndLZ + (0.01425 * vdLZ) < 2.12
Claim 6 (overlapping range)
0.702 < θgFLZ + (0.00316 * vdLZ)
Claim 6 (overlapping range)
23.5 < vdLZ < 35.0
Claim 8 (overlapping range)
1.858 ≤ ndLZ + (00787*vdLZ)
Claim 6 (overlapping range)


	US 849 doesn’t claim the material is glass.  In the same field of endeavor Katayose teaches using glass lenses (Katayose col. 9:40-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the lens as glass since, as taught by Katayose, glass lenses are generally thermally stable and don’t change focal conditions much with varying temperature conditions (Katayose col. 9:40-50).	
	As to claims 9, 11, 13, 15, 17-18, 20-22, US 849 claims 6 and 8 recite substantially similar subject matter.

Claims 1, 5, 7-9, 11-13, 15, 17-18, 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/859365 (herein US 365). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application Claim 1
US 365 corresponding claim
an optical system comprising a lens satisfying
Claim 1
ndLZ + (0.01425 * vdLZ) < 2.12
Claims 9, 10 
0.702 < θgFLZ + (0.00316 * vdLZ)
Claim 12, 10
23.5 < vdLZ < 35.0
Claim 10 (overlapping range)
1.858 ≤ ndLZ + (00787*vdLZ)
Claims 9, 10
wherein the lens consists of glass
Claim 1


	Specifically, the claims of US 365 cover compositions which are disclosed to have the claimed properties of the instant application; see specification Ex. 1 where nd = 1.64597; vd = 30.86; PgF = 0.6151.  As such, both the instant application and US 365 cover the same composition.  As has been established (MPEP 2112.02.II) Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As to claims 5, 7-9, 11-13, 15, 17-18, 20-23, US 365 claims 9, 10, 12, 14-18 recite substantially similar subject matter.




Claims 1, 5, 7-9, 11-13, 15, 17-18, 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/714100 (herein US 100). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application Claim 1
US 100 corresponding claim
an optical system comprising a lens satisfying
Claim 1
ndLZ + (0.01425 * vdLZ) < 2.12
Claims 6, 7 
0.702 < θgFLZ + (0.00316 * vdLZ)
Claim 7, 10
23.5 < vdLZ < 35.0
Claim 7 (overlapping range)
1.858 ≤ ndLZ + (00787*vdLZ)
Claims 6, 7
wherein the lens consists of glass
Claim 1


	Specifically, the claims of US 100 cover compositions which are disclosed to have the claimed properties of the instant application; see specification Ex. 1 where nd = 1.756516; vd = 23.63; PgF = 0.6301.  As such, both the instant application and US 100 cover the same composition.  As has been established (MPEP 2112.02.II) Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	As to claims 5, 7-9, 11-13, 15, 17-18, 20-23, US 100 claims 6, 7, 10, 12-19 recite substantially similar subject matter.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, 11-13, 15, 17-18, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1 and 21, the claims recite “wherein the lens consists of glass” which is unclear what Applicant intends to exclude from the material/composition of the lens. Applicant’s specification provides no discussion on the material/composition of the lens and therefore it is unclear if the language also excludes known/typical additives which themselves are not glass.  
	For example, Applicant has cited two references to Koide and Koide et al. in discussing the enablement issues of the claimed invention and in each reference, there are tables detailing the particular composition of the various optical glass/materials having Applicant’s claimed properties.  However those glasses/materials contain various additives which are themselves not actually “glass” - i.e. they are known crystalline solids (e.g. TiO2)1 whereas glass is known as being non-crystalline2.  
	It is therefore unclear if the language is intended to exclude such non-glass (e.g. crystalline) materials which are commonly added to glass to give/improve/etc. various properties.  Applicant’s specification provides no guidance beyond merely stating “it is desired the specified lens be a glass lens”.
	Claims 5-9, 11-13, 15, 17-18, 20, 22-23 are rejected as dependent upon claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 11-13, 15, 17-18, 20-23  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claims 1 and 21, the claims recite “wherein the lens consists of glass”, however Applicant’s specification provides no details on the compositional make-up of the lens as either including glass only (unclear as discussed above), or contains glass, resin, polymers, etc.  Applicant’s specification provides only a single statement “it is desired the specified lens be a glass lens”.  Applicant’s tables of lens data do not reveal the particular material/composition of the lenses and merely recite the apparent properties of nd, vd, and θgF.  The originally filed specification fails to discuss the lens material as consisting glass since the actual composition of the lens material is not provided.  Therefore the claim appears to contain prohibitive new matter.
	Claims 5-9, 11-13, 15, 17-18, 20, 22-23 are rejected as dependent upon claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-8, 11-13, 15, 20, 22 are rejected under 35 U.S.C. 102(a1) as anticipated by Kodama (US 4,476,233) with evidence by Koide (US 2020/0255326) or, in the alternative, under 35 U.S.C. 103 (see section 103 below) as obvious over Kodama (US 4,476,233) in view of Kimura (US 8,331,034).
	Examiner’s note: the USC 102/103 is directed to whether a material property is necessarily present in the prior art disclosed material (MPEP 2112-2112.02).
	As to claim 1, Kodama a teaches an optical system comprising a lens (Kodama col. 5:49-55) satisfying:
	ndLZ + (0.01425*vdLZ) < 2.12 (Kodama Fig. 1 - region bounded by A-G is overlapping region; col. 2:5-10; Table 1 - Ex. 10 - nd = 1.663220; vd = 25.83; Ex. 16 - nd = 1.626910; vd = 30.72)
	23.5 < vdLZ < 35.0 (Kodama Table 1 - Ex. 10 - vd = 25.83; region bounded by A-G is overlapping region; col. 2:5-10; Ex. 16 - vd = 30.72).
	1.858 ≤ ndLZ + (00787*vdLZ) (Kodama Fig. 1 - region bounded by A-G is overlapping region; col. 2:5-10; Table 1 - Ex. 10 - nd = 1.663220; vd = 25.83; Ex. 16 - nd = 1.626910; vd = 30.72).
	wherein the lens consists of glass (Kodama Table 1; col. 1:5-15; col. 5:49-52).
	Kodama’s Table 1 does not give the partial dispersion ratio value, or the indices for g-line, F-line, C-line to calculate the partial dispersion θgFLZ, however Kodama’s materials are within the claimed index and Abbe value region (Kodama Table 1; Figure 1), and thus are presumed to have the same properties (MPEP 2112.02 - “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).  
	As evidenced by Koide (para. [0048]) when the ratio of TiO2/P2O5 is between 0.3 to 0.8 for phosphate glasses, the partial dispersion ratio is increased.  Kodama’s TiO2/P2O5 ratio is 19.90:43/15 = 0.46 for Ex. 10 and 0.32 for Ex. 16, and thus Kodama’s materials suggest implicitly having a partial dispersion value satisfying 0.702 < θgFLZ + (0.00316 * vdLZ).
	It is noted Applicant’s specification fails to detail any particular “glass” and thus whether the material composition is identical is unknowable, in light of Applicant’s specification.
	As to claim 5, Kodama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying 1.583 < ndLZ (Kodama Fig. 1 - region bounded by A-G; Table 1 - Ex. 10 nd = 1.663220).
	As to claim 7, Kodama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying:
	ndLZ < 1.63 (Kodama Table 1 - Ex. 16 - nd = 1.626910)
	ndLZ - (0.040*vdLZ - 2.47)*vdLZ < 39.809 (Kodama Table 1 - Ex. 16 - vd = 30.72; nd = 1.626910).
	As to claim 8, Kodama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying:
	ndLZ - (0.020*vdLZ - 1.080)*vdLZ < 1.6260 (Kodama Table 1 - Ex. 10 - vd = 25.83; nd = 1.66322).
	As to claim 9, Kodama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying 23.5 < vdLZ < 27.0 (Kodama Table 1 - Ex. 10 - vd = 25.83).
	As to claim 11, Kodama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama as evidenced by Koide further teaches satisfying:
	0.702 < θgFLZ + (0.00316 * vdLZ) < 0.900 (Kodama Fig. 1; Table 1; Koide para. [0048]), (MPEP 2112.02 - Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
	As to claim 12, Kodama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying
	1.583 < ndLZ < 1.673 (Kodama Fig. 1; Table 1 - Ex. 10 - nd = 1.663220; Ex. 16 - nd = 1.626910).
	As to claim 13, Kodama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying 27.0 < vdLZ < 35.0 (Kodama Fig. 1; Table 1 - Ex. 16 - vd = 30.72).
	As to claim 15, Kodama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying 25.0 < vdLZ < 31.0 (Kodama Fig. 1; Ex. 10 - vd = 25.83; Table 1 - Ex. 16 - vd = 30.72).
	As to claim 20, Kodama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches an optical apparatus (Kodama col. 5:49-55).
	As to claim 22, Kodama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches the lens is a single lens or a one of a cemented lens which is made by cementing two lenses (Kodama col. 5:49-55).
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9, 11-13, 15, 17-18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (cited above) in view of Kimura (US 8,331,034).
	Examiner’s note: the USC 102/103 is directed to whether a material property is necessarily present or obvious in the prior art disclosed material (MPEP 2112-2112.02).
	As to claim 1, Kodama a teaches an optical system comprising a lens (Kodama col. 5:49-55) satisfying:
	ndLZ + (0.01425*vdLZ) < 2.12 (Kodama Fig. 1 - region bounded by A-G is overlapping region; col. 2:5-10; Table 1 - Ex. 10 - nd = 1.663220; vd = 25.83; Ex. 16 - nd = 1.626910; vd = 30.72)
	23.5 < vdLZ < 35.0 (Kodama Table 1 - Ex. 10 - vd = 25.83; region bounded by A-G is overlapping region; col. 2:5-10; Ex. 16 - vd = 30.72).
	1.858 ≤ ndLZ + (00787*vdLZ) (Kodama Fig. 1 - region bounded by A-G is overlapping region; col. 2:5-10; Table 1 - Ex. 10 - nd = 1.663220; vd = 25.83; Ex. 16 - nd = 1.626910; vd = 30.72).
	wherein the lens consists of glass (Kodama Table 1; col. 1:5-15; col. 5:49-52).
	Kodama’s Table 1 does not give the partial dispersion ratio value, or the indices for g-line, F-line, C-line to calculate the partial dispersion θgFLZ, to determine 0.702 < θgFLZ + (0.00316 * vdLZ), however Kodama’s materials are within the claimed index and Abbe value region (Kodama Table 1; Figure 1), and thus are presumed to have the same properties (MPEP 2112.02 - “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
	In the same field of endeavor Kimura teaches providing optical lenses satisfying 0.702 < θgFLZ + (0.00316 * vdLZ) (Kimura col. 9:55-60 - condition (11) which is an overlapping range 0.641 -0.0016vd < θgF; col. 11:45-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to satisfy 0.702 < θgFLZ + (0.00316 * vdLZ) since, as taught by Kimura, such condition allows for correcting chromatic aberrations (Kimura col. 11:45-56).
	As to claim 5, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying 1.583 < ndLZ (Kodama Fig. 1 - region bounded by A-G; Table 1 - Ex. 10 nd = 1.663220).
	As to claim 6, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the lens thickness being DLZ > 0.80 mm, however such a feature is merely a scaling up/down as needed for the lens of Kodama (Kodama col. 5:49-55; col. 1:25-35).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a lens of thickness > 0.80mm, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976). 
	As to claim 7, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying:
	ndLZ < 1.63 (Kodama Table 1 - Ex. 16 - nd = 1.626910)
	ndLZ - (0.040*vdLZ - 2.47)*vdLZ < 39.809 (Kodama Table 1 - Ex. 16 - vd = 30.72; nd = 1.626910).
	As to claim 8, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying:
	ndLZ - (0.020*vdLZ - 1.080)*vdLZ < 1.6260 (Kodama Table 1 - Ex. 10 - vd = 25.83; nd = 1.66322).
	As to claim 9, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying 23.5 < vdLZ < 27.0 (Kodama Table 1 - Ex. 10 - vd = 25.83).
	As to claim 11, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kimura further teaches 0.702 < θgFLZ + (0.00316 * vdLZ) < 0.900 (Kimura col. 9:55-60 - condition (11) which is an overlapping range 0.641 -0.0016vd < θgF; col. 11:45-56)
	As to claim 12, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying
	1.583 < ndLZ < 1.673 (Kodama Fig. 1; Table 1 - Ex. 10 - nd = 1.663220; Ex. 16 - nd = 1.626910).
	As to claim 13, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying 27.0 < vdLZ < 35.0 (Kodama Fig. 1; Table 1 - Ex. 16 - vd = 30.72).
	As to claim 15, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches satisfying 25.0 < vdLZ < 31.0 (Kodama Fig. 1; Ex. 10 - vd = 25.83; Table 1 - Ex. 16 - vd = 30.72).	
	As to claim 17, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kimura teaches providing lenses in an optical system with an object side lens disposed nearest an object and a lens disposed nearer to an image than the object side lens (Kimura Fig. 1).
	As to claim 18, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kimura teaches providing lenses in an optical system with an image side lens disposed nearest to an image and a lens disposed nearer to an object than the image side lens (Kimura Fig. 1).
	As to claim 20, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches an optical apparatus (Kodama col. 5:49-55).
	As to claim 21, Kodama teaches a method of manufacturing an optical system comprising disposing a lens satisfying 
	ndLZ + (0.01425*vdLZ) < 2.12 (Kodama Fig. 1 - region bounded by A-G is overlapping region; col. 2:5-10; Table 1 - Ex. 10 - nd = 1.663220; vd = 25.83; Ex. 16 - nd = 1.626910; vd = 30.72)
	23.5 < vdLZ < 35.0 (Kodama Table 1 - Ex. 10 - vd = 25.83; region bounded by A-G is overlapping region; col. 2:5-10; Ex. 16 - vd = 30.72).
	1.858 ≤ ndLZ + (00787*vdLZ) (Kodama Fig. 1 - region bounded by A-G is overlapping region; col. 2:5-10; Table 1 - Ex. 10 - nd = 1.663220; vd = 25.83; Ex. 16 - nd = 1.626910; vd = 30.72).
	wherein the lens consists of glass (Kodama Table 1; col. 1:5-15; col. 5:49-52).
	Kodama’s Table 1 does not give the partial dispersion ratio value, or the indices for g-line, F-line, C-line to calculate the partial dispersion θgFLZ, to determine 0.702 < θgFLZ + (0.00316 * vdLZ), however Kodama’s materials are to be within the claimed index and Abbe value region (Kodama Table 1; Figure 1), and thus are presumed to have the same properties (MPEP 2112.02 - “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
	Kodama does not specify disposing lenses in a barrel and satisfying 0.702 < θgFLZ + (0.00316 * vdLZ).  
	In the same field of endeavor Kimura teaches providing optical lenses in a barrel (Kimura Fig. 1; FIg. 15) and a lens satisfying 0.702 < θgFLZ + (0.00316 * vdLZ) (Kimura col. 9:55-60 - condition (11) which is an overlapping range 0.641 -0.0016vd < θgF; col. 11:45-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to satisfy 0.702 < θgFLZ + (0.00316 * vdLZ) since, as taught by Kimura, lenses in barrels provide lens system for imaging (Kimura Fig. 1) and satisfying such dispersion/Abbe condition allows for correcting chromatic aberrations (Kimura col. 11:45-56).  
	As to claim 22, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kodama further teaches the lens is a single lens or a one of a cemented lens which is made by cementing two lenses (Kodama col. 5:49-55).
	As to claim 23, Kodama in view of Kimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kimura further teaches at least one surface of a lens faces air (Kimura Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Toratani et al. (US 4,108,673); Wolff et al. (US 6,709,998) are cited as disclosing similar materials meeting several of the claimed material properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 16, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Titanium_dioxide
        2 https://en.wikipedia.org/wiki/Glass